ORDER
This matter came on to be heard by a three-judge panel of this court on the defendants’ motion that the judgment of the Superior Court be affirmed and the plaintiff’s appeal be dismissed pursuant to the provisions of this court’s Rule 16(g).
The plaintiff’s testator, Henry Silva, received a work-related injury on May 12, 1979, and subsequently was the recipient of workers’ compensation benefits. Apparently, at some later date the employee, his employer, and its insurance carrier agreed to commute all future benefits that might be due the employee under the Workers’ Compensation Act by paying him a lump sum of $38,000. However, before it could be demonstrated to the Workers’ Compensation Commission that the commutation was in the best interests of the employee, he died.
Thereafter, the employee’s executrix instituted a Superior Court civil action in which she sought $50,000 in damages because of the defendants’ refusal to pay the $38,000 to her as the representative of the deceased. The trial justice ruled that subject matter jurisdiction of the controversy was vested exclusively in the Workers’ Compensation Commission pursuant to the provisions of G.L.1956 (1979 Reenactment) § 28-29-20.
After consideration of the record and arguments of counsel, it is hereby ordered that the executrix’s appeal is denied and dismissed, and the judgment appealed from is affirmed.
MURRAY, J., and SHEA, J., did not participate.